IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

In the interest of J.H. and                 )           PER CURIAM DECISION
K.H., persons under eighteen years of       )
age.                                        )            Case No. 20120328‐CA
____________________________________        )
                                            )
R.O. and T.O.,                              )                    FILED
                                            )                 (July 19, 2012)
        Petitioners and Appellees,          )
                                            )                2012 UT App 195
v.                                          )
                                            )
E.O.,                                       )
                                            )
        Respondent and Appellant.           )

                                           ‐‐‐‐‐

Third District Juvenile, Salt Lake Department, 470716
The Honorable C. Dane Nolan

Attorneys:       Nicole A. Salazar‐Hall, Salt Lake City, for Appellant
                 Martha Pierce, Salt Lake City, Guardian ad Litem

                                           ‐‐‐‐‐

Before Judges Voros, Orme, and Roth.

¶1    E.O. (Mother) appeals the juvenile court’s order awarding permanent
guardianship to the maternal grandparents. We affirm.

¶2     In order to overturn the juvenile court’s decision as to the sufficiency of the
evidence, “[t]he result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake has been made.” In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. The juvenile court is in the best position to weigh
conflicting testimony, to assess credibility, and from such determinations, render
findings of fact. See In re L.M., 2001 UT App 314, ¶¶ 10‐12, 37 P.3d 1188. We “review
the juvenile court’s factual findings based upon the clearly erroneous standard.” In re
E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous only
when, in light of the evidence supporting the finding, it is against the clear weight of the
evidence. See id. Furthermore, we give the juvenile court a “‘wide latitude of discretion
as to the judgments arrived at’ based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’ ‘special training,
experience, and interest in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage in a reweighing of the
evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother asserts that there was insufficient evidence to support the juvenile court’s
determination that Mother neglected J.H. and K.H (children). The record supports the
juvenile court’s determination that Mother neglected the children. Mother left the
children to be raised by their grandparents for several years, during which time period
she abused drugs and alcohol, lacked stable employment, was homeless, and was
incarcerated. The juvenile court found specific instances of neglect including an
episode where Mother was absent and she left her child unattended to care for younger
children between the ages of two and five years old. The juvenile court also determined
that Mother neglected the children by subjecting the children to a traumatic situation by
discussing the legal proceedings with the children contrary to the court’s order. The
juvenile court found that the totality of Mother’s behavior relating to the violation of the
court’s order rose to the level of the neglect of both children. Based upon the record, we
cannot say that the juvenile court’s determination that Mother neglected her children
was against the clear weight of the evidence.

¶4      Mother also asserts that the juvenile court erred in admitting the maternal
grandfather’s journal into evidence in violation of rule 803(5) of the Utah Rules of
Evidence. Rule 803(5) provides that a recorded recollection may be read into evidence,
but may only be received as an exhibit if offered by an adverse party. See Utah R. Evid.
803(5). This court will not reverse the trial court’s ruling on an evidentiary issue “unless
it is manifest that the trial court so abused its discretion that there is a likelihood that
injustice resulted.” State v. Otterson, 2008 UT App 139, ¶ 14, 184 P.3d 604. Furthermore,
harmless error is an error that is sufficiently inconsequential such that there is no
reasonable likelihood that the asserted error affected the outcome of the proceedings.




20120328‐CA                                  2
See id. ¶ 16. Mother fails to demonstrate that the juvenile court’s decision to admit the
grandfather’s journal as an exhibit resulted in an injustice or that admitting the
grandfather’s journal affected the outcome of the proceedings. Even were we to assume
that the juvenile court erred by admitting the grandfather’s journal, there is no
reasonable likelihood that the asserted error affected the juvenile court’s determination
that Mother neglected her children as there was sufficient, independent evidence to
support the juvenile court’s decision.

¶5    Accordingly, the juvenile court’s order awarding permanent custody to the
maternal grandparents is affirmed.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Gregory K. Orme, Judge




____________________________________
Stephen L. Roth, Judge




20120328‐CA                                 3